COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JOHNNIE LEE CARTER,


                            Appellant,

v.

INTEGRITY ASSET MANAGEMENT,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00175-CV

Appeal from the

205th District Court of 

of El Paso County, Texas

(TC#2008-1488)

MEMORANDUM OPINION

	 This appeal is before the Court on its own motion for determination as to whether the appeal
should be dismissed for want of prosecution.  On May 8, 2008, Appellant, Johnnie Lee Carter, filed
his notice of appeal.  By correspondence of the same date, the Clerk of the Court informed Carter
that he had not tendered the filing fee.  Carter was warned that failure to tender such payment within
twenty days may result in dismissal.  Alternatively, the Clerk requested that Carter inform the Court
within twenty days if he was excused from paying the cost of the filing fee.  Carter has made no
payment and no response.  Therefore, pursuant to Texas Rules of Appellate Procedure 42.3(b) and
(c), we dismiss this appeal with prejudice.

						KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.